
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 122
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2006
			Mr. Schumer submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		CONCURRENT RESOLUTION
		Urging the Commandant of the Coast Guard to
		  name an appropriate Coast Guard vessel after Coast Guard Petty Officer Third
		  Class Nathan Bruckenthal. 
	
	
		Whereas Coast Guard Petty Officer Third Class Nathan
			 Bruckenthal was a proud member of the Coast Guard who willingly entered into
			 harms way—
			(1)to protect the
			 United States and his fellow service members from terrorists; and
			(2)to assist the
			 people of Iraq in their pursuit of freedom and democracy;
			Whereas, on April 25, 2004, Petty Officer Bruckenthal died
			 of wounds that were inflicted during an attack that began when suicide bombers
			 in boats attacked pumping stations in the Persian Gulf;
		Whereas Petty Officer Bruckenthal was the first member of
			 the Coast Guard to be killed in action since the Vietnam War;
		Whereas, by his actions, Petty Officer Bruckenthal
			 exemplified honor, respect, and devotion to duty; and
		Whereas it is necessary to ensure that the legacy of that
			 great citizen of the United States, like the many individuals who have served
			 the United States and have fallen with him, is known and honored: Now,
			 therefore, be it
		
	
		That Congress urges the Commandant of
			 the Coast Guard to name an appropriate Coast Guard vessel after Coast Guard
			 Petty Officer Third Class Nathan Bruckenthal.
		
